The petition of the state of Connecticut for certification for appeal from the Appellate Court, 39 Conn. App. *906645 (AC 14010), is granted, limited to the following issue:
The Supreme Court docket number is SC 15360.
Decided February 5, 1996
Lawrence J. Tytla, assistant state’s attorney, in support of the petition.
Jeremiah Donovan, in opposition.
“Having found that the state had inadvertently destroyed evidence relevant to the defendant’s guilt, did the Appellate Court properly order a new trial rather than an evidentiary hearing?”